IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No.96-40686
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                          JOSE A. RODRIGUEZ,

                                                  Defendant-Appellant.


             Appeal from the United States District Court
                                for the
                      Southern District of Texas
                            (L-92-CR-251-2)


                             June 6, 1997

Before JOHNSON, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose A. Rodriguez appeals his conviction for bribery of a U.S.

Border Patrol Agent, conspiracy to possess with the intent to

distribute marijuana, and possession with the intent to distribute

marijuana.     He argues that the Government failed to prove by a

reasonable doubt that he was predisposed to commit the offenses.

After carefully reviewing the record and the briefs in the present

case, we hold that a rational juror could find beyond a reasonable


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
doubt that Rodriguez was predisposed to commit the offenses in

question.   See United States v. Mora, 994 F.2d 1129, 1136-38 (5th

Cir. 1993).



     AFFIRMED.




                                 2